Exhibit 10.2

 

[Global Letterhead]

 

Effective as of January 1, 2010

 

Mark Cosenza, Chief Financial Officer

Alliance Energy LLC

404 Wyman Street, Suite 425

Waltham, MA  02451

 

Re:          2010 Shared Services Fee Structure with Global Companies LLC

 

Dear Mark:

 

The herein letter agreement shall reflect the agreement between Alliance Energy
LLC (“Alliance”) and Global Companies LLC (“Global”) with respect to shared
services for the calendar year 2010.

 

Reference is made to that certain Amended and Restated Services Agreement by and
between Alliance and Global dated as of the 4th day of October, 2005, a copy of
which is attached hereto and incorporated herein by reference as Exhibit A (the
“Shared Services Agreement”).  To the extent that there is a conflict between
the terms of the herein letter agreement and said Shared Services Agreement, the
terms and provisions of this letter agreement shall govern.

 

In consideration of the following services to be provided by Global to Alliance
during the 2010 calendar, Alliance agrees to pay Global those corresponding
amounts hereinafter set forth:

 

1.                                     Information Technology Infrastructure: 
$106,000.00 billed in equal monthly installments of $8,833.00.

 

2.                                     Pending hirings as contemplated by
Paragraph 5 hereunder, production support, routine IT maintenance and approved
projects support shall be provided by Global and billed to Alliance at the rate
of $100.00 per hour.

 

3.                                     A copy of the 2010 IT Resource Allocation
of Alliance work is attached hereto and incorporated herein by reference as
Exhibit B.  The signatories recognize that said resource allocation represents
those IT services and functions necessary to address the then current needs of
Alliance as of January 1, 2010.  Expansion of Alliance’s operations shall
warrant a reassessment of costs and benefits being provided.  All “new” projects
for which IT support from Global is sought to be provided shall require the
approval of Alliance and Global.

 

--------------------------------------------------------------------------------


 

4.                                     In connection with network and system IT
support and functionality, Global has agreed to hire two (2) employees dedicated
on a full time basis to the Alliance IT account.  All salary and benefits for
said individuals shall be reimbursed to Global by Alliance.  Except as otherwise
may be required in connection with the provisions of Paragraph 5, effective
May 1, 2010 (the contemplated hiring date of said individuals), the hourly rate
protocol will be eliminated.  From time to time thereafter, Alliance and Global
agree to review the need to maintain said two (2) full-time dedicated employees
for the exclusive benefit of Alliance and adjust the fees and services
accordingly.

 

5.                                     To the extent that Alliance and Global
reasonably determine at their monthly IT Resource Allocation Status meetings
that two full-time employees are inadequate to provide the resources and
services that were otherwise necessary considering Alliance’s needs as of
January 1, 2010, additional support services shall be provided at the rate of
$100.00 per hour.

 

6.                                     To the extent that Global cannot provide
additional in-house resources at the rate of $100.00 per hour to effectively
provide a request by Alliance for an expansion of the IT services, Global may
seek such additional support services from a third-party vendor, which costs, in
all instances, shall be borne by Alliance (upon presentation of documentation
evidencing such costs and subject to Alliance’s approval, not to be unreasonably
withheld).

 

7.                                     In addition to those IT services
described in the immediately preceding paragraphs, Global shall provide limited
legal support services in consideration of $75,000 per annum, payable in equal
monthly installments.

 

8.                                     In addition to those IT and legal
services described above, Global shall provide limited accounting, treasury, tax
and human resources support in consideration of $15,000.00 per annum, payable in
equal monthly installments.

 

9.                                     Except as modified by the terms of the
herein letter agreement, the Shared Services Agreement shall remain in full
force and effect.

 

10.                               Absent the occurrence of material changes in
the actual services being provided, or personnel providing same, the shared
services fees for 2010 shall remain in full force and effect for the 2010
calendar year.

 

Witness our hands and seals this 12th day of May, 2010.

 

ALLIANCE ENERGY LLC

 

GLOBAL COMPANIES LLC

 

 

 

 

 

 

By:

/s/ MARK COSENZA

 

By:

/s/ CHARLES RUDINSKY

 

Mark Cosenza

 

 

Charles Rudinsky

 

Its Chief Financial Officer

 

 

Its Chief Accounting Officer

 

2

--------------------------------------------------------------------------------